If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 19, 2019
               Plaintiff-Appellee,

v                                                                   No. 342459
                                                                    Wayne Circuit Court
RAYMOND DAVID PERKINS,                                              LC No. 17-006045-01-FH

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and FORT HOOD and SWARTZLE, JJ.

PER CURIAM.

        Defendant, Raymond Perkins, appeals as of right his jury trial convictions for malicious
destruction of personal property of more than $1,000 but less than $20,000, MCL
750.377a(1)(b)(i), and felonious assault, MCL 750.82. Perkins was sentenced to two years’
probation and $4,281.07 in restitution. Because there are no errors warranting reversal, we
affirm.

                                        I. BASIC FACTS

        This case arises from an incident that occurred on the morning of June 3, 2017, outside of
the Trumbull and Porter Motel in Detroit. Mark Provenzano testified that he ran a construction
company that had been hired to renovate the motel. Perkins had been employed as an
independent contractor by Provenzano’s company for one week during May 2017, and he
believed that he had not been paid the full amount he was owed. As a result, he sent Provenzano
a series of angry text messages that continued through the date of the incident.

        At trial, Provenzano testified that between 8:00 a.m. and 9:00 a.m., he parked his truck
outside a secure parking area adjacent to the motel jobsite and walked through the open gate. He
was then confronted by Perkins, who stood on the other side of the gate in front of a red truck
that Provenzano recognized as belonging to Perkins. After a brief argument, Perkins became
agitated and Provenzano threatened to call the police if he did not leave the jobsite. In response,
Perkins got into his truck, shifted into reverse, and rapidly backed up, steering toward
Provenzano, who ducked for cover. Provenzano testified that the truck missed him by
approximately 6 to 8 inches before it left the area. Provenzano testified that he then looked


                                                -1-
away, before he heard tires squealing and saw Perkins “smash” his red truck into Provenzano’s
parked truck, which bounced into a fence and an adjacent car on impact. Provenzano’s
testimony was corroborated in part by Brandon Bastuba, a carpenter who had contracted to work
on the motel and who had met neither Provenzano nor Perkins before the incident.

        In his defense, Perkins testified that neither he nor his vehicle were present at the motel
on June 3, 2017. He claimed to have spent the morning and “most of the afternoon” picking up
his friend “Nick” and moving a pool table between Shelby and Redford. Perkins theorized that
an electrician who worked on the jobsite and drove a similar vehicle—but who bore no physical
resemblance to Perkins—had actually committed the offenses. He added that Provenzano, who
had Perkins’s identification on file, framed Perkins as a matter of convenience.

        Following his conviction and sentencing, Perkins moved the trial court for a new trial on
the ground that he was denied his Sixth Amendment right to effective assistance of a lawyer
because his trial lawyer failed to interview and present his friend as an alibi witness. In support
of the motion, Perkins submitted an affidavit averring: “1. Trial lawyer did not subpoena my
alibi witness Nick drew [sic] Bennett (byrd) after I stated that I was not in the vicinity of the
Trumbull Porter hotel on June 3, I was moving a pool table on that date 2. Inconsistent
statements made by mark p. and his witness Brandon b.” Perkins did not include an affidavit or
statement from “Nick” demonstrating that “Nick” would have, in fact, provided testimony
favorable to Perkins. The court denied the motion, reasoning that “there is no proof that there is
an alibi witness.”

                               II. INEFFECTIVE ASSISTANCE

                                 A. STANDARD OF REVIEW

       Perkins argues that his trial lawyer provided ineffective assistance by failing to contact or
subpoena his alibi witness. Whether a defendant received effective assistance from his or her
lawyer is a mixed question of law and fact. People v Solloway, 316 Mich. App. 174, 187; 891
NW2d 255 (2016). Although Perkins preserved his challenge by moving for a new trial or
Ginther hearing in the lower court, because no Ginther1 hearing was held our review is limited to
the mistakes that are apparent on the record. People v Payne, 285 Mich. App. 181, 188; 774
NW2d 714 (2009).2




1
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).
2
  On appeal, Perkins requests, as alternative relief, a remand to the trial court for an evidentiary
hearing. However, he has failed to support his request with any affidavits or other offers of
proof as required by MCR 7.211(C)(1). See MCR 7.211(C)(1)(a) (“A motion under this subrule
must be supported by affidavit or offer of proof regarding the facts to be established at a
hearing.”); People v Williams, 241 Mich. App. 519, 527 n 4; 616 NW2d 710 (2000) (holding that
a motion to remand “must be supported by an affidavit or offer of proof regarding the facts to be
established.”). Accordingly, the request to remand for a Ginther hearing is denied.


                                                -2-
                                          B. ANALYSIS

        The Sixth Amendment guarantees a criminal defendant the right to effective assistance of
his or her lawyer. Strickland v Washington, 466 U.S. 668, 686; 104 S. Ct. 2052; 80 L. Ed. 2d 674
(1984). The Michigan Constitution provides an identical right that must be analyzed under an
identical test:

       [T]o receive a new trial on the basis of ineffective assistance of counsel, a
       defendant must establish that “counsel’s representation fell below an objective
       standard of reasonableness” and that “there is a reasonable probability that, but
       for counsel’s unprofessional errors, the result of the proceeding would have been
       different.” [People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012),
       quoting Strickland, 466 U.S. at 688, 694.]

Under the objective reasonableness prong of the Strickland test, “a court must indulge in a strong
presumption that counsel’s conduct falls within the range of reasonable assistance.” Strickland,
466 U.S. at 689. Furthermore, in order to prevail on a claim that he received ineffective assistance
from his lawyer, a defendant must establish the factual predicate for his or her claim. People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). When an ineffective assistance claim is premised
on the defendant’s lawyer’s failure to file an alibi notice and consequent failure to present an
alibi witness, the defendant must demonstrate that the witness would have given favorable alibi
testimony. People v Pickens, 446 Mich. 298, 327; 521 NW2d 797 (1994).

        In this case, although Perkins presented an affidavit from himself stating that his lawyer
failed to subpoena his alibi witness, nothing in the record supports a finding that his alibi witness
would have, in fact, testified in his favor. Accordingly, on this record, Perkins cannot prevail on
his claim of ineffective assistance.

        Moreover, even without testimony from an alibi witness, Perkins was able to present his
defense to the jury. He testified that neither he nor his truck was in the vicinity because he was
moving a pool table with “Nick” in the morning and most of the afternoon. The jury was free to
believe or disbelieve his testimony which was directly contradicted by testimony from
Provenzano and Bastuba. “[T]he failure to call witnesses only constitutes ineffective assistance
of counsel if it deprives the defendant of a substantial defense.” People v Dixon, 263 Mich. App.
393, 398; 688 NW2d 308 (2004). “A substantial defense is one that might have made a
difference in the outcome of the trial.” People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68
(2009) (quotation marks and citation omitted). Because Perkins was able to assert his alibi
defense the failure of the alibi witnesses to testify did not deprive him of a substantial defense.
Id.

       Affirmed.

                                                              /s/ Michael J. Kelly
                                                              /s/ Karen M. Fort Hood
                                                              /s/ Brock A. Swartzle




                                                -3-